PD-0512-15
                                                                                  COURT OF CRIMINAL APPEALS

                                      NO.
                                                                                        MAY 04 2015

MARIO QUINTERO, #1878429,                       §              IN THE COURT OF ^            ^^ ^
        Appellant/Petitioner,                   §
                                                §
   VS.                                          §              CRIMINAL APPEALS

THE STATE OF TEXAS,                             §                           „          ilLtU IN
                                                §                          COURT OF CRIMINAL APPEALS
        Appellee/Respondent.                    §              OF TEXAS
                                                                                      NAY 04 2015
                        APPELLANT'S MOTION FOR EXTENSION OF TIME
                       TO FILE PETITION FOR DISCRETIONARY REVIEW                 ..    .A     x   rtl   ,
                       —                                                         Abel Acosta, Clerk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


        Appellant Mario Quintero respectfully moves the Court for a 60-day

extension of time, or until July 29, 2015, to file his Petition for Discre

tionary Review (PDR), as authorized by Tex.R.App.P. 10.5(b) and 68.2(c).

        1.   This case is presently pending in the Fourth Court of Appeals, San

Antonio, Texas.

        2.   The style and number of the case is Mario Quintero v. The State of:

Texas, Appeal No. 04-13-00596-CR.

        3.   The style and number of the case in the trial court is The State of

Texas v.     Mario   Quintero, Cause No. 11-07-10748-CR; from the 38th District

Court of Medina County, Texas.

        4.   The date of the Court of Appeals' judgment is April 15, 2015.

        5.   The San Antonio Court of Appeals affirmed the conviction on April 15,

2015.


        6.   The present deadline for filing a PDR is May 15, 2015.             The present

deadline for filing a motion for extension of time to file a PDR under Tex.R.

App.P. 68.2(c) is June 1, 2015.

        7.   The length of time requested for the extension is 60 days from the

present deadline for filing a motion for extension of time to file a PDR under




Appellant's Motion for Extension of Tine to File Petition far Discretionary Review - Page 1
Tex.R.App.P. 68.2(c).

       8.    The number of extensions previously granted regarding the item in

question is none.

       9.    The facts relied upon to show good cause for the requested extension

are:



       a. Mr. Quintero was represented by court-appointed counsel during the
       appeal of this conviction to the Court of Appeals.

       b.    The trial court has not appointed counsel to file a PDR.

       c. The legal and factual issues addressed by the Court of Appeals are
       complex, and Mr. Quintero cannot adequately prepare his PDR before the
       present deadline.

       d. Mr. Quintero has no access to a copy machine and will have to mail
       the PDR home when complete to obtain copies for filing and service on
       opposing counsel.

       e. Mr. Quintero needs additional time to either prepare and file the PDR
       pro se or to seek legal assistance for filing the PDR.

       10.    Mr. Quintero has neither the time nor the resources to ask opposing

counsel whether he or she has any objections to this Motion.                The granting of

this Motion will not be prejudicial to the State because it will not undo past

executed effects of the judgment.

       WHEREFORE, Appellant Mario Quintero respectfully moves the Court for a

60-day extension of time, or until July 29, 2015, to file his Petition for
Discretionary Review, as authorized by Tex.R.App.P. 10.5(b) and 68.2(c).
   SUBMITTED and SUBSCRIBED on this the 29_ daY of A*t° \ ' 2015.
                                                           Respectfully submitted,


                                                           Mario Quintero, Pro Se
                                                           TDCJ-CID #1878429
                                                           Connally Unit
                                                           899 FM 632
                                                           Kenedy/ Texas 78119




Appellant's Motion for Extension of Tine to File Petition for Discretionary Review - Page 2
                                         DECLARATION


          "I, Mario Quintero, TDCJ-CID #1878429, presently incarcerated in
     the Texas Department of Criminal Justice Correctional Institutions
     Division at the Connally Unit in Karnes County, Texas, declare under
     penalty of perjury under Chapter 132 of the Texas Civil Practice and
     Remedies Code and 28 U.S.C. § 1746, that the facts stated in this
     Motion for Extension of Time are true and correct and that I placed
     this Motion for Extension of Time in the prison mailbox on this date.

            "Executed on this the ^A. day of Pfic? 1 ,2015."
                                                           Mario Quintero

                                  CERTIFICATE OF SERVICE


     I certify that on this the _29_ <3ay of APrf 1 '2015' 1 served the
following parties with a true and correct copy of this Motion for Extension of
Time by U.S. mail through the prison mailbox in a postpaid package to the
addresses written below:

     Medina County District Attorney's Office
     3102 Avenue G
     Hondo, Texas 78861       ^

     State Prosecuting Attorney
     P.O. Box 13046
     Capitol Station
     Austin, Texas 78711


                                                           Mario Quintero




Appellant's Motion for Extension of Tine to File Petition for Discreticnary Review - Page 3